Citation Nr: 1622028	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to a service connected disability.

2.  Entitlement to a rating in excess of 10 percent for seasonal allergic rhinitis (rhinitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

During the course of his Board hearing, the Veteran noted that he was currently working and that he had petitioned VA several times, in writing, that he was not entitled to his TDIU pay anymore.  This matter is referred to the RO for further action.  See Board Hearing transcript at page 3.


FINDINGS OF FACT

1.  The Veteran's sleep disorder is due to his service-connected rhinitis.

2.  The Veteran's rhinitis has not resulted in polyps during the course of his appeal.


CONCLUSIONS OF LAW

1.  A sleep disorder was incurred in active service.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a rating in excess of 10 percent for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2016.

The Veteran was also provided VA examinations for his rhinitis (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran reported that the examiner was "very unprofessional" and argued that the examinations were inadequate.  The Board has considered this argument.  However, "VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  "Given that one part of the presumption of regularity is that the person selected by . . . VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."  Parks, 716 F.3d at 585.  Here, the examiner is clearly a medical professional who is presumed to have knowledge sufficient to render the requested opinion in this case.  It is regrettable that the Veteran felt the examiner was unprofessional, but the Veteran failed to provide any other specific reasons why the examination was inadequate or why someone of the examiner's medical training would not be sufficient.  As such, the Board finds that VA examiner was adequate for rating purpose.  That is, the examination provided all of the information necessary to rate the Veteran's disability claim. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for a bilateral hip disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In June 2009, the Veteran was diagnosed with obstructive sleep apnea.

The record contains statements regarding the Veteran's sleep disorder.  A fellow soldier reported that he shared barracks with the Veteran and witnessed him often appearing not to be breathing while sleeping.  The Veteran's fiancée reported that she has known the Veteran since 1999 and that they began being together in February 2001, prior to the Veteran's separation from service.  She also report that the Veteran snores loudly and wakes up gasping for air.

In September 2015, the Veteran's physician reviewed the Veteran's STRs and medical records.  His physician reported the Veteran's diagnosis as allergic rhinitis and obstructive sleep apnea.  His physician opined that the Veteran's sleep disorder was at least as likely as not caused by or a result of his active service.  The physician noted that the Veteran's sleep disorder had a 50 percent chance of being due to his allergic rhinitis.
      
The September 2015 physician's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusions in the medical evidence of record.

The criteria for service connection have been met and the Veteran's claim is granted.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claim for an increased rating in July 2009, which was denied by the February 2010 rating decision.  His seasonal allergic rhinitis is rated at 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6522, for allergic rhinitis.

Under Diagnostic Code 6522, a 10 percent rating is assigned for rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 20 percent rating is assigned for rhinitis with polyps.  Id.

The Veteran was afforded a VA examination in February 2010.  The examiner interviewed the Veteran and conducted a physical examination.  The examiner noted that the Veteran did not have polyps. 

The Veteran's treatment records do not show that he has symptoms consistent with a rating in excess of 10 percent.  While he complained of allergic rhinitis symptomatology in June 2015 and September 2015, no polyps were present on physical examination.

The Veteran was afforded another VA examination in December 2015 with the previous VA examiner.  The examiner again interviewed the Veteran and conducted a physical examination.  The examiner again found no polyps to be present.

At the April 2016 hearing, the Veteran testified that he has never been told he has polyps. 

Thus, the record does not establish that his rhinitis results in polyps.  The Veteran is not entitled to a rating in excess of 10 percent.

The Board has considered other Diagnostic Codes for a higher alternative rating.  Specifically, the Board has considered the applicability of Diagnostic Code 6523 for bacterial rhinitis and 6524 for granulomatous rhinitis.  As the evidence does not show a diagnosis for either of these types of rhinitis and instead shows that the Veteran is diagnosed with allergic rhinitis, the Board finds that the other Diagnostic Codes are not warranted. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for a higher rating, the Board fully explained why a higher rating was not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran testified at the April 2016 hearing that he should no longer be rated as TDIU as he is currently employed.  Thus, the Board finds that Rice is inapplicable.


ORDER

Service connection for a sleep disorder is granted.

A rating in excess of 10 percent for seasonal allergic rhinitis is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


